FAIRCHILD, Circuit Judge
(concurring).
I concur in reversal for the reason stated in part numbered 1, below. My conclusions on other points appear in parts numbered 2 through 7.
1. The instructions cond the court’s responses to questions by the jury. I agree that in the area of instructions, the conduct of the trial fell below the standards of clarity required for a fair trial by jury. I have little doubt of defendants’ guilt, but they have a right to a jury trial which fulfills the usual standards.
2. Counts 3 and U. These counts involved records, i. e., documents relating to the property or affairs of the bankrupt. Count 3 charged concealment of records, both before the bankruptcy proceeding, in contemplation thereof, and after the proceeding was filed. Fraudulent concealment, in contemplation of a proceeding or after filing, is an offense described by the seventh paragraph of 18 U.S.C. sec. 152. Count 4 charged withholding of the records from the receiver and trustee. Fraudulent withholding from these officers after filing is an offense described by the eighth paragraph of 18 U.S.C. sec. 152. Obviously concealment of records after the filing, and withholding them from the officers, approach being one and the same offense, though described in different paragraphs. But in my opinion, concealment before and after filing, on the one hand, and withholding from officers after filing, on the other, are sufficiently distinct to be treated as separate offenses. It is true that Count 3 unnecessarily alleged concealment “from the officers of the bankruptcy court to be appointed and appointed”. This surplusage did not, in my opinion, mislead, nor render the counts duplicitous.
3. Counts 5 through 13. Each of these counts involves a separate transfer of an item or group of items of property of the bankrupt. Counts 5, 7, 9, and 11 charged Silverstein (and, in several instances, Harris) with transfer and concealment of certain property in contemplation of a bankruptcy proceeding and with intent to defeat the bankruptcy laws. Such transfer and concealment is an offense described by the sixth para*380graph of 18 U.S.C. sec. 152. Each transfer is a distinct offense,1 and the counts are not duplicitous.
Counts 6, 8, 10, 12, and 13 charged Silverstein or Harris (both in 6 and 10) with concealment of certain property from the receiver and trustee. The first paragraph of sec. 152 makes it an offense fraudulently to conceal from the officers of the court “any property belonging to the estate of a bankrupt”. In Edwards v. United States 2 the ninth circuit decided that concealment under this paragraph was but one offense, regardless of the number of items of property concealed or the number of transactions effecting the concealment. In the case at bar, the court did not require the government to elect the count upon which it would proceed, but the court did consolidate the counts and instruct that there was but a single offense of concealment, whether of one or more different sums of money. If Edivards be correct, then, in my opinion, the solution of the problem by the district court was adequate.
4. Testimony that Silverstein and Harris were silent. Silverstein or Harris or both were asked by the receiver in an interview in his office where certain assets were. Their silence was an incident of the continuing concealment. They claimed no privilege against self-incrimination. Under these circumstances, I consider the receiver’s testimony that they did not answer admissible.
5. Government Exhibit 7k. The petition was offered, and properly admitted, to prove that Sterling-Harris Ford, Inc. was a bankrupt, i. e., a debtor against whom a petition had been filed.3 The government read a paragraph of it to the jury after counsel for two defendants read other portions and said he was omitting that paragraph. It is not clear that under the circumstances the reading was unfair, and the court did instruct the jury that the statements in the petition should not be treated as true and correct, that it was not received in evidence for that purpose, but to show the beginning of the bankruptcy.
6. Reference to Court of Appeals. The trial judge in colloquy with defense counsel, correcting an erroneous response to an objection, said:
“The Court: Oh it is. I am sorry. I was thinking — I am in error. The Court is in error. You do not have to go to the Court of Appeals to find it out in this instance. My order is in error, the order is reversed. * * * ”
This offhand reference can hardly suggest to the jury that an error made by it can be corrected by the reviewing court. United States v. Fiorito 4 has been clearly distinguished, and does not control a case where the remark was not addressed to the jury and was similar in portent to the remark above quoted.5
7. Denial of motion to suppress. A search warrant was obtained and certain records were seized under it. In showing probable cause for the warrant, the agents relied on their observation of these records in a certain office. The issue is whether the agents were lawfully on the premises where they saw the records.
I agree that the district judge erred in denying the motion to suppress on the ground that defendant Silverstein had no proprietary interest in the premises searched. The next question, which is in dispute and which the district judge did not resolve, but which he should be left free to answer on retrial, is whether the agents were lawfully on the premises when they first noticed the presence of the records.

. Dranow v. United States (8th Cir. 1962), 307 F.2d 545, 559.


. (9th Cir. 1959), 265 F.2d 302, 306.


. 18 U.S.C. sec. 151.


. (7th Cir. 1962), 300 F.2d 424.


. United States ex rel. Witherspoon v. Ogilvie (7th Cir. 1964), 337 F.2d 427, 431-432.